This suit was brought to recover, as for money had and received, the amounts of two checks; one dated September 30, 1911, for $117.16, and the other dated September 30, 1912, for $77.45. The case was tried to a jury and at the conclusion of all the testimony the court gave the jury two peremptory instructions, one covering the first count and the other the second count of the petition, by the terms of which the jury were required to find for the plaintiff for sums equal to the full amount of each check and in addition thereto to allow plaintiff interest thereon from the respective dates of said checks. Judgment was entered *Page 28 
on the verdict of the jury rendered in conformity with the peremptory instructions, and the defendant in due course appeals.
The record discloses that the facts in this case are practically undisputed. It appears that the plaintiff for many years prior to October, 1912, maintained an office in the city of St. Louis and had one R.W. Upshaw, in charge and control of this office in the capacity of secretary and treasurer of the company and resident manager. Upshaw had authority to draw checks against the plaintiff's bank account. His salary was $300 per month, and with plaintiff's knowledge and consent was accustomed, as secretary and treasurer, to draw checks payable to himself for his salary. During the times in question in this suit the chief officers of the plaintiff company, with the exception of Upshaw, resided at Memphis, Tennessee.
The defendant company owns and operates a large department store, and Upshaw for many years prior to 1915 was one of its customers and had a charge account with it.
Each of the checks in question was made payable to the order of Upshaw and was signed by him as secretary and treasurer of the plaintiff company, and was drawn upon the Boatmen's Bank in St. Louis. Each check bears the endorsements of Upshaw, the defendant, and the bank through which it was cleared. The attorneys for the defendant, at the trial, admitted that each of the checks sued upon was received by the defendant in payment of the individual indebtedness of said Upshaw and not in payment of any indebtedness of the plaintiff to the defendant.
Upshaw's accounts with the plaintiff company were examined in 1913 and it was found that his account was overdrawn. A more careful audit of the books of the plaintiff company was made in 1914, which audit revealed the fact that on the date of the first check Upshaw had overdrawn his account to an extent of more than $3000 and to an extent of more than $4000 on the date *Page 29 
on which the second check was drawn. Upshaw was continued as secretary and treasurer of the plaintiff company and as its resident manager at St. Louis until May, 1914.
Plaintiff did not learn of the existence of the checks in question until four or five months prior to December 9, 1915, on which date the plaintiff demanded payment, by letter, of the defendant of the sums obtained by it on each of said checks. It further appears that the defendant had never heard Upshaw's overdraft, nor of any claims of the plaintiff against the defendant, until December 9, 1915.
It had become the well settled law of this State (prior to the provisions of the act of the Legislature of 1917, Laws of 1917, page 143) that one accepting corporate checks drawn by an officer thereof, in payment of his private obligations, takes the risk of being required to restore the proceeds thereof in the event that the corporate funds were thereby misapplied, and when, as here, the defendant admits it has received the corporate checks drawn by an officer in payment of his private obligations, the burden of showing such officer's authority to draw upon corporate funds for private purposes is upon the defendant. [McCullam v. Buckingham Hotel Co., 198 Mo. App. 107, 199 S.W. 417; Reynolds v. Whittemore (Mo.), 190 S.W. 594; St. Charles Sav. Bank v. Edwards,243 Mo. 553, 147 S.W. 978; St. Louis Charcoal Co. v. Lewis,154 Mo. App. 548, 136 S.W. 716; Kitchens v. J.H. Teasdale Comm. Co.,105 Mo. App. 463, 79 S.W. 1177.] Furthermore, as has been said in the case of St. Louis Charcoal Co v. Lewis, supra, checks such as are sued on in this case, which the defendant admits the receipts of in payment of the individual indebtedness of an individual officer of the plaintiff company, and not in payment of any indebtedness of the plaintiff to the defendant, carry upon their face notice of the "irregular and illegal character thereof." *Page 30 
The appellant, however, contends that the court erred in peremptorily instructing the jury to include in its verdict interest on the amounts of the respective checks from the respective dates thereof. This point is not well taken. We are satisfied from the statement of facts which we have made of this case that the court properly directed a verdict for plaintiff on each count (see St. Charles Sav. Bank v. Orthwein Inv. Co.,160 Mo. App. 369, l.c. 378, 379, 140 S.W. 921) and properly directed the jury to include in its verdict interest on the amounts of the respective checks from their respective dates. Section 7179, Revised Statutes of Missouri, 1909, provides that, "creditors shall be allowed to receive interest at the rate of six per cent per annum, when no other rate is agreed upon, for all moneysafter they become due and payable on written contracts, and on accounts after they become due and demand of payment is made; for money recovered for the use of another, and retained without the owner's knowledge of the receipt, and for all other money due or to become due for the forbearance of payment whereof an express promise to pay interest has been made."
This is an action ex contractu on the implied promise and obligation of the defendant to pay plaintiff money belonging to it received by the defendant, which money became due and payable immediately upon the receipt thereof by the defendant. Under the statute above quoted, plaintiff "shall be allowed to receive interest at the rate of six per cent per annum," from the date upon which the defendant received the money upon each of the checks.
Holding as we do that plaintiff's cause of action falls within the purview of the provisions of section 7179, Revised Statutes of Missouri, 1909, it is not such a case as falls within that class in which the allowing of interest is discretionary with the jury, but is clearly a case in which plaintiff is entitled to interest as a matter of right. *Page 31 
What we have said above is sufficient to dispose of this appeal. Such other points as have been made have had our full consideration and we find them to be without merit. In our opinion the judgment is for the right party, and finding no prejudicial error in the record it should be and is hereby ordered affirmed. Reynolds, P.J., and Allen, J., concur.